Citation Nr: 0431343	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-15 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Columbia, South Carolina, in which the RO granted service 
connection for PTSD, and assigned a 30 percent rating 
thereto.  The veteran perfected an appeal of the RO's October 
2002 decision disagreeing with the assigned rating.  

In October 2004, the veteran testified before the undersigned 
at a videoconference hearing.  A transcript of that hearing 
has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

In this case, the veteran has appealed the rating decision 
that granted service connection and assigned an initial 30 
rating for PTSD, under 38 C.F.R. § 4.130, Diagnostic Codes 
9411, effective on July 18, 2002, the date of receipt of the 
initial claim for service connection.  The veteran contends 
that his service-connected PTSD warrants a higher evaluation.  
In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that the Veterans' Claims Assistance Act of 
2000 (VCAA) provides that the duty to assist includes 
obtaining relevant records (including private records) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, and that whenever the 
Secretary, after making such reasonable efforts, is unable to 
obtain all of the relevant records sought, the Secretary 
shall notify the claimant that the Secretary is unable to 
obtain records with respect to the claim. 38 U.S.C. § 
5103A(b)(1), (2) (West 2002).

A review the record reveals that the veteran has identified 
pertinent treatment records that are not part of the claims 
folder.  At the hearing before the Board in October 2004, the 
veteran indicated that he received psychiatric treatment for 
his PTSD every 90 days from the VA Medical Center in 
Columbia, South Carolina.  His most recent PTSD treatment was 
in October 2004, however, the Board notes that the VA medical 
evidence of record dates back only to September 2003.

The RO should make an attempt to obtain the pertinent 
treatment records that the veteran has identified.  VA is 
required to seek all relevant treatment records.  38 U.S.C.A. 
§ 5103A (West 2002).  

A review of the record also reveals that the veteran was 
afforded a VA PTSD examination in September 2002.  At the 
hearing, the veteran stated that his disability has worsened 
since that time.  The veteran testified that he has panic 
attacks, suicidal ideation, obsessive behavior, depression, 
anxiety, intrusive thoughts, isolative behavior, difficulty 
in relationships, and employment instability.  Given the 
veteran's claim for an increased rating for his service-
connected PTSD and the presence of relevant, outstanding 
treatment records, the Board finds that further development 
is necessary in order to fairly decide his claim.  

Further, the veteran asserts that he is entitled to a more 
comprehensive and thorough VA examination and the Board 
agrees.  Where there is evidence that the condition has 
worsened since the last examination, the veteran is entitled 
to a new VA examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  



On remand, the RO should arrange for the veteran to undergo 
VA examination to obtain medical information needed to 
resolve the claim remaining on appeal.  The veteran is hereby 
advised that a failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file any notice(s) of such examination sent 
to the veteran. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this case is remanded for the following action:

1.  The RO should request all records of 
the veteran's treatment for PTSD from the 
VA medical facility in Columbia, South 
Carolina from September 2003 to the 
present.

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected PTSD.  The examiner 
should review the claims folder prior to 
completing the examination report, and 
should note such review in the examination 
report.  The examiner should comment on 
the impact of PTSD on the veteran's social 
and occupational functioning, and report a 
global assessment of function score 
attributable, if possible, solely to PTSD.  
The examiner should be asked to express an 
opinion as to the degree of disability 
resulting from PTSD as evidenced by the 
record.  All indicated testing should be 
done in this regard.  

3.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issue on appeal. If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

The case should then be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
G. STROMMEN
Acting Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




